693 N.W.2d 814 (2005)
472 Mich. 873-882
In re Banks.
Docket No. 127292, COA No. 252617.
Supreme Court of Michigan.
March 11, 2005.
Application for Leave to Appeal.
On January 13, 2005, the Court heard oral argument on the application for leave to appeal the September 30, 2004 judgment of the Court of Appeals. By order of January 31, 2005, we remanded the case to the St. Clair Circuit Court Family Division for its determination, as to each of the two children, whether "there is a reasonable likelihood that the child will suffer from injury or abuse in the foreseeable future if placed in [respondent]'s home." MCL 712A.19b(3)(b)(i). The St. Clair Circuit Court Family Division rendered its decision on February 11, 2005.
On order of the Court, the application for leave to appeal the September 30, 2004 judgment of the Court of Appeals is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the St. Clair Circuit Court Family Division order terminating respondent's parental rights to the minor children because we are satisfied with that court's findings on remand.
TAYLOR, C.J., CAVANAGH and KELLY, JJ., would deny leave to appeal.